Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Gross on 8/5/22.

The application has been amended as follows: 
In claim 21:
-- A method of making a laminate, the method comprising: stretching a thermoplastic layer having no through-holes and having a first surface and a second surface opposite the first surface, the first surface of the thermoplastic layer bearing a plurality of integrally formed male fastening elements, wherein the stretching is carried out in a machine direction so that the thermoplastic layer plastically deforms and decreases in a width by at least 25 percent, wherein after the stretching, the width of the thermoplastic layer is up to 60 millimeters; and subsequently laminating the second surface of the thermoplastic layer to a substrate to form the laminate, wherein the stretching and the laminating are completed in-line. --

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
As to claim 1, the prior art of record does not disclose the stretching changing a density of male fastening elements on the thermoplastic layer in combination with the other limitations.  As to claims 3 and 21, the prior art of record does not disclose the plurality of male fastening elements having been formed integrally with and at the same time as the thermoplastic layer in the context of the other limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748